              Case 3:18-cv-06582-WHA Document 63 Filed 01/04/19 Page 1 of 4



 1   Edward W. Swanson, SBN 159859                   MILES EHRLICH (Cal. Bar No. 237954)
     ed@smllp.law                                    miles@ramsey-ehrlich.com
 2   Britt Evangelist, SBN 260457                    AMY E. CRAIG (SBN 269339)
 3   britt@smllp.law                                 amy@ramsey-ehrlich.com
     SWANSON & McNAMARA LLP                          KATHARINE KATES (Bar No. 155534)
 4   300 Montgomery Street, Suite 1100               katharine@ramsey-ehrlich.com
     San Francisco, California 94104                 RAMSEY & EHRLICH LLP
 5   Telephone: (415) 477-3800                       803 Hearst Avenue
 6   Facsimile: (415) 477-9010                       Berkeley, CA 94710
                                                     (510) 548-3600 (Tel)
 7   Attorneys for RACHO JORDANOV                    (510) 291-3060 (Fax)
 8
                                                     Attorneys for Defendant ROSE LIN
 9
10
11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14
15
     GENENTECH, INC.,                                Case No. 3:18-CV-06582-WHA
16
17                   Plaintiff,                      DEFENDANT RACHO JORDANOV’S
                                                     AND DEFENDANT ROSE LIN’S
18           v.                                      REQUEST FOR JUDICIAL NOTICE IN
                                                     SUPPORT OF THE DEFENDANTS’
19   JHL BIOTECH, INC., XANTHE LAM, an               MOTION TO DISMISS THE
     individual, ALLEN LAM, an individual,           COMPLAINT UNDER FRCP 12(b)(6)
20   JAMES QUACH, an individual, RACHO
     JORDANOV, an individual, ROSE LIN, an           Judge: Hon. William H. Alsup
21   individual, JOHN CHAN, an individual,           Courtroom: 12 - 19th Floor
     and DOES 1-50,                                  Date: February 14, 2018
22   Defendants.                                     Time: 8:00 a.m.

23
24
25
26
27
28
                                                 1
     Request for Judicial Notice
     Case No. CV-18-06582-WHA
              Case 3:18-cv-06582-WHA Document 63 Filed 01/04/19 Page 2 of 4



 1          Defendants Racho Jordanov and Rose Lin hereby respectfully request that the Court take
 2   judicial notice of the materials set forth below in its determination of Mr. Jordanov’s and Ms.
 3   Lin’s respective motions to dismiss.
 4   I.     INTRODUCTION
 5          In its Complaint, Plaintiff alleges that defendants Racho Jordanov and Rose Lin
 6   misappropriated trade secrets in violation of state and federal law. In this regard, Plaintiff must
 7   allege that Mr. Jordanov and Ms. Lin either participated in the trade secret theft or consented to
 8   the theft. To meet this burden, Plaintiff alleges against Mr. Jordanov and Ms. Lin worked with a
 9
     Genentech formulation scientist (Xanthe Lam) on JHL drug product formulation projects while
10
     she was still employed by Genentech. Plaintiff has identified the drug product formulations at
11
     issue as Pulmozyme®, Rituxan®, Herceptin®, and Avastin®, and Tecentriq®. Yet, as Plaintiff
12
     admits, these formulations are public knowledge. Dkt. No. 21, Plaintiff Genentech, Inc.’s
13
     Statement Regarding Trade Secrets Pursuant to California Code of Civil Procedure Section
14
     2019.210, at ¶¶ 6 (Pulmozyme®), 13 (Rituxan®), 20 (Avastin®), 27 (Herceptin®), and 29
15
     (Tecentriq®). In light of the public nature of Plaintiff’s formulations, the allegations in the
16
     complaint do not create a reasonable inference that Mr. Jordanov or Ms. Lin knew or should
17
     have known of the trade secret theft and participated in it or consented to it.
18
19          Therefore, Mr. Jordanov and Ms. Lin request that the Court take judicial notice of the

20   following document and Genentech’s admissions therein, which are relevant to the Mr.

21   Jordanov’s and Ms. Lin’s motions to dismiss, are readily verifiable and are not subject to

22   reasonable dispute:

23              1. Relevant excerpts from Plaintiff Genentech, Inc.’s Statement Regarding Trade
24                  Secrets Pursuant to California Code of Civil Procedure Section 2019.210, Dkt.
25                  No. 21 at ¶¶ 6, 13, 20, 27, 29 relevant excerpts attached as Exhibit A.
26
27
28
                                                       2
     Request for Judicial Notice
     Case No. CV-18-06582-WHA
              Case 3:18-cv-06582-WHA Document 63 Filed 01/04/19 Page 3 of 4



 1   II.    ARGUMENT
 2          In analyzing motions to dismiss under Federal Rule of Civil Procedure 12, a court is not
 3   limited to considering the allegations in the complaint but may take into account facts contained
 4   in materials that can be judicially noticed under Federal Rule of Evidence 201. Mack v. S. Bay
 5   Beer Distributors, Inc., 798 F.2d 1279, 1282 (9th Cir. 1986), overruled on other grounds by
 6
     Astoria Fed. Sav. & Loan Ass'n v. Solimino, 501 U.S. 104 (1991). “The court need not . . .
 7
     accept as true allegations that contradict matters properly subject to judicial notice or by exhibit.”
 8
     Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.), opinion amended on denial of
 9
     reh'g, 275 F.3d 1187 (9th Cir. 2001). Under Federal Rule of Evidence 201 (b)(2), a judicially
10
     noticed fact is one “capable of accurate and ready determination by resort to sources whose
11
     accuracy cannot reasonably be questioned.” A court may take judicial notice of admissions
12
     made by a party in other court filings. See Harris v. County of Orange, 682 F.3d 1126, 1132 (9th
13
     Cir. 2012) (courts may take judicial notice of undisputed matters in documents on file in state or
14
     federal courts); Flint v. Beneficial Fin. I Inc., No. 2:12-CV-01675-GEB, 2012 WL 3277109, at
15
16   *3 (E.D. Cal. Aug. 9, 2012) (taking judicial notice of averments by a party in other pleadings

17   where that party did not dispute the contents of her statements).

18          Here, there can be no reasonable dispute that the formulations for the Genentech drug

19   products at issue are public knowledge. Plaintiff admits in its Statement Regarding Trade

20   Secrets that its formulations for Pulmozyme®, Rituxan®, Avastin®, Herceptin®, and
21   Tecentriq® are public knowledge. Dkt. No. 21 at ¶¶ 6 (Pulmozyme®), 13 (Rituxan®), 20
22   (Avastin®), 27 (Herceptin®), and 29 (Tecentriq®). These materials sought to be noticed are also
23   highly relevant to the defendants’ motions to dismiss, because the public nature of the
24   formulations bears upon whether the defendants knowingly participated in the alleged trade
25   secret theft or knew of and consented to the alleged theft.
26
27
28
                                                       3
     Request for Judicial Notice
     Case No. CV-18-06582-WHA
                Case 3:18-cv-06582-WHA Document 63 Filed 01/04/19 Page 4 of 4



 1   III.      CONCLUSION
 2             In light of the above, Mr. Jordanov and Ms. Lin request that the Court take judicial notice
 3   of the document appended hereto.
 4
 5   Dated: January 4, 2018
 6
                                                              /s/ Edward W. Swanson  .
 7                                                            Edward W. Swanson
                                                              Britt Evangelist
 8                                                            SWANSON & McNAMARA LLP
 9
                                                              Attorneys for Defendant RACHO
10                                                            JORDANOV
11
                                                              ____/s/ Katharine Kates____________
12                                                            Miles Ehrlich
                                                              Amy Craig
13                                                            Katharine Kates
14                                                            RAMSEY & EHRLICH LLP

15                                                            Attorneys for Defendant ROSE LIN
16
17                                       SIGNATURE ATTESTATION
18             Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on
19   whose behalf this filing is submitted, concur in the filing’s content and have authorized the
20   filing.
21   Dated: January 4, 2019
22
                                                              _/s/ Edward W. Swanson_____________
23
                                                              Edward W. Swanson
24
25
26
27
28
                                                          4
     Request for Judicial Notice
     Case No. CV-18-06582-WHA
